Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to Application filed on October 4, 2018. Claims 1-1 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/26/2018, 9/25/2019, and 5/1/2020 are being considered by the examiner.

Claim Objections
Claims 4, 8, 11,14 and 15 are objected to because of the following informalities:  
a typographical error in line 4 of claim 4 and line 3 of claim 11, wherein the term ‘sources’ is redundantly recited. Examiner suggests cancellation of this term;
the limitation ‘knowledge aggregator circuitry configured to’ in line 8 of claim 8 and line 9 of claim 15 appears to be mistakenly recited in the claim sets as the sets of claims are directed to method and product steps, not system steps as in claim 1. Examiner suggests cancellation of this limitation in claims 8 and 15; and
the terms ‘determine’ and ‘store’ in lines 2 and 4 of claim 14 should read ‘determining’ and ‘storing’ respectively.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 5, 6 and 12 recite the limitation "the data extraction circuitry" in lines 3, 3 and 2 of the respective claims.  There is insufficient antecedent basis for this limitation in the claims. For purposes of examination, Examiner will assume the limitation to read ‘data extraction circuitry’.

Due the 35 USC 112 rejections, the claims have been examined as best understood by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-9, and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PGPub 2016/0378851 by Merdivan et al (hereafter Merdivan).
Referring to claim 8, Merdivan discloses a method [Abstract; para 1] comprising:
receiving first data via knowledge extraction circuitry [wherein content is created in a document of a corpus of data 106, para 65,56; see also corpus 345/347, Fig 3; corpus 430, Fig 4]; 
storing a first data instance representative of the first data in a knowledge graph stored within a database according to a first ontology corresponding to the first data [wherein knowledge graph 170,440  is generated by analyzing corpus of information to identify entities and information in the corpus that specifies relationships between the entities and are stored as nodes (symbolizing entities) and edges (symbolizing relationships between node entities), para 20];
receiving a query regarding the first data; and parsing the first query to derive a first query entity [input request is received and parsed to extract major features from the input request about the input entity, para 83, Fig 3, element 320; parsing feature 320 is implemented in knowledge canvassing QA system of Fig 4, para 95; request has entities specified in the request, para 100]; 
knowledge aggregator circuitry configured to: searching the knowledge graph stored within the database for a first graph entity corresponding to the first query entity, the first graph entity comprising a portion of the first data instance; [wherein the relationship search logic 426 utilizes the identified entities in the request to perform a search of the knowledge graph 440 to find corresponding nodes of the identified entities, para 100, Fig 4];
returning to the query interface a first identification of the first graph entity [node corresponding to the entity of interest is identified as starting node, para 101; relationship search logic 426, Fig 4];
returning to the query interface a second identification of at least a second graph entity related to the first graph entity via the first data instance and stored within the knowledge graph [wherein other related nodes in the knowledge graph 440 that have links connecting the starting node with these other nodes are identified- related entities maybe directly linked or indirectly linked, para 101; relationship search logic 426, Fig 4]; and
providing, responsive to the query, second data corresponding to the first graph entity and third data corresponding to the second graph entity [wherein evidence passages of text or other context linked to the related entities are returned as a result, para 111, 112; evidence passage retrieval logic 474, Fig 4].

Referring to claim 1, the limitations of the claim are similar to those of claim 8 in the form of a system [Merdivan, Fig 2, element 200] comprising circuitry components [Merdivan, processing units 206, Fig 2 and specification]. As such, claim 1 is rejected for the same reasons as claim 8 above.

Referring to claim 15, the limitations of the claim are similar to those of claim 8 in the form of computer executable instructions [Merdivan, para 30-31]. As such, claim 15 is rejected for the same reasons as claim 8 above.

Referring to claims 2, 9 and 16, Merdivan discloses determining at least one of the second data corresponding to the first graph entity and the third data corresponding to the second graph entity comprises a probabilistic measure of the relationship of the first graph entity to the second graph entity [wherein a filtered list of candidate relationships with associated context dependent and context independent metrics (logic 468,470) is input to final merging and ranking logic 472 which determined a ranked listing of candidate relationships based on the metrics, para 109; the ranked listing of candidate related entities is sent to evidence passage retrieval logic 474 which retrieves evidence passages from the corpus 430 that references entities in the candidate relationships, para 111].

Referring to claims 4 and 11, Merdivan discloses:
determining whether the first data received from a first data source sources requires a manual onboarding process or an automated extraction process; routing the first data to a manual onboarding process when a data type associated with the first data has not yet been onboarded; and routing the first data to an automated extraction process when the data type associated with the first data has already been onboarded [user content input by content creator, para 56].

Referring to claims 5 and 12, Merdivan discloses:
receiving the first data from the data extraction circuitry; detect one or more perceived relationships within the first data according to the first ontology; and storing the one or more perceived relationships within an insight database as associated with the first data [identification of relationships, para 71].


Referring to claims 6 and 13, Merdivan discloses:
receive the first data from the data extraction circuitry; receive the one or more perceived relationships within the first data from the insight database; receive an input validating that the one or more perceived relationships are correct; and validate the first ontology as associated with the first data [reasoning algorithm score , para 87].

Referring to claims 7 and 14, Merdivan discloses: determining a set of relationships corresponding to the first data stored within a second database; and storing the set of relationships within an insight database as associated with the first data [databases, para 86].

 		Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2016/0378851 by Merdivan et al (hereafter Merdivan), as applied to claims 1 and 8 respectively above, and further in view of US Patent 10,606893 issued to Brennan et al (hereafter Brennan).
Referring to claims 3 and 10, Merdivan discloses all of the above claimed subject matter, however remains silent as to: determining a third graph entity of the first data instance is not completed with information from the first data; reviewing the knowledge graph to determine inferred information to complete the third graph entity of the first data instance, the determination of the inferred information comprising at least one of a deduction, an induction, or an abduction; and completing the third graph entity of the first data instance with the inferred information.
However, Brennan teaches analogous art that includes: determining a third graph entity of the first data instance is not completed with information from the first data; reviewing the knowledge graph to determine inferred information to complete the third graph entity of the first data instance, the determination of the inferred information comprising at least one of a deduction, an induction, or an abduction; and completing the third graph entity of the first data instance with the inferred information [wherein a candidate missing edge connecting a node of a first knowledge graph to another node not present in the first knowledge graph is identified to determine if the candidate missing edge should be added to the first knowledge graph, Abstract].
	It would have been obvious to one of ordinary skill in the art to modify the creation of the knowledge graph of Merdivan with the expansion of the knowledge graph by including missing information as taught by Brennan because it would not achieve predicable results.
	A person of ordinary skill in the art would have been motivated to make this modification because it would provide for an expanded source of information. Furthermore, Merdivan teaches that its knowledge graph can be generated and developed by any known manner [para 20].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL M SHECHTMAN whose telephone number is (571)272-4018.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHERYL M SHECHTMANPatent Examiner
Art Unit 2167                                                                                                                                                                                                        

/C.M.S/

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167